CR Ee ean Dpeeminane 2 FRA SEAB20 PAAR! Plot 4

THE WEITZ LA\ “FIRM, P-An

 
 
 
 
  

oF -. Bank of America Building

18305 Biscayne Blvd.,

Suite214

Aventura, Florida 33160
February 29, 2020

VIA CMM/ECF = aie
Honorable Judge Colleen NleMahon
United States District Court’ =.’
Southern District of New York

500 Pearl St., Courtroom 24A

New York, New York 10007

   

Re: Velasquez v. Kiner's Corner LLC, et al.- 4 > }, ?
Case 1:18-cv-10969-RWS j} iD (hy, fH.

Dear Judge McMahon:
The undersigned represents the Plaintiff in the above-captioned case matter.

At the January 10, 2020 Initial Conference, counsel for defendant/landlord George
Papadopoulos (an individual), John DeMaio, Esq., was ordered to provide Plaintiff's
undersigned counsel with copies of the leases of the current tenant (City Pizza) and
former tenant (Two Boots Pizza) as Mr. DeMaio had stated at the Conference that the
currently named defendant Kiner’s Corner LLC is an incorrectly named entity, but had
since failed to provide either of the two leases or even the entities names despite
numerous written requests and telephone calls (including undersigned's call to confer
which Mr. DeMaio abruptly disconnected). This noncompliance had significantly delayed
Plaintiff's ability to expeditiously and accurately amend the Complaint [D.E. 1] to reflect
the correct entities names and defendants.

Therefore, it became necessary for Plaintiff's undersigned’s counsel to file a letter
motion on February 14, 2020 to compel compliance [D.E. 25] by John DeMaio, Esq.
and/or his admittedly “bit difficult” client (as Mr. DeMaio himself phrased it) to provide the
copies of the leases of the current (City Pizza) and former tenant (Two Boots Pizza), as
had been ordered almost a month earlier at the January 10, 2020 Conference. On
February 18, 2020, Your Honor then issued an Order [D.E. 26], that “either the leases are
provided to Mr. Weitz by 2/28/2020, or | will entertain a motion to hold Mr. DeMaio's
“difficult” client's principal in contempt.” Despite not since receiving any type of response
from Mr. DeMaio, undersigned counsel had followed up in writing to Mr. DeMaio on both
2/19/20 and 2/28/20 again requesting a copy of the leases in compliance with the Court's
Order [D.E. 26] (see attached both emails attached hereto as Exhibit A & Exhibit B
respectively). Notwithstanding all of undersigned counsel's efforts and the Court's Order
on February 18, 2020 [D.E. 26] to provide the leases by February 28, 2020, Mr. DeMaio
has shockingly still not provided any of the leases or entities information and has not even
responded in any manner since the Court's recent Order [D.E. 26], despite the warning
therein of entertaining a motion for contempt.

 

 
Cased 1-6 xCLOMSECUMMNEDOUENAEA B2FieABSP BoP Haye Of 4

Therefore, Plaintiff and his undersigned counsel hereby respectfully request that
defendant/landlord George Papadopoulos (an individual) and/or his counsel John
DeMaio, Esq. be held in contempt and sanctioned as the Court deems appropriate,
including, but not limited, reimbursement for undersigned’s attorneys hours expended in
connection with numerous follow-up attempts to Mr. DeMaio throughout this
approximately fifty (50) day long process to seek copies of the leases. The
aforementioned inexplicable lack of compliance has significantly delayed Plaintiff's ability
to accurately amend his Complaint, which in turn has further delayed prosecution of this
2018 matter, thereby prejudicing the Plaintiff, as well as the efficiency of this Court.

Thank you for your attention to this unfortunate, but necessary, request.

Sincerely,

By:_/S/ B. Bradley Weitz
B. Bradley Weitz, Esq. (BW 9365)
THE WEITZ LAW FIRM, P.A.
Attorney for Plaintiff
Bank of America Building
18305 Biscayne Blvd., Suite.214
Aventura, Florida 33160
Telephone: (305) 949-7777
Facsimile: (305) 704-3877
Email: bbw@weitzfirm.com

 
Case ha8icvd C95 5846-ENEK INO CURBEDh nis Filed@ QP RD 2Paggoleos bf 4

From:
To:
Ce:

Re: Activity in Case 1:18-cv-10969-CM-KNF Velasquez v.
Kiner's Corner LLC et al Order on Motion to Compel

Mr. DeMaio,

Per the Court's Order below and attached hereto in PDF, please promptly provide me
with copies of both Leases (including for Two Boots Pizza) by February 28th or the
Court will entertain a motion to hold your client's principal “in contempt.” Thank you:

From: < >

Date: Wednesday, February 19, 2020

Subject: Activity in Case 1:18-cv-10969-CM-KNF Velasquez v. Kiner's Corner LLC et al
Order on Motion to Compe!

To:

This is an automatic e-mail message generated by the CM/ECF system. Please DO
NOT RESPOND to this e-mail because the mail box is unattended.
***NOTE TO PUBLIC ACCESS USERS*** There is no charge for viewing opinions,

U.S. District Court
Southern District of New York

Notice of Electronic Filing

The following transaction was entered on 2/19/2020 at 11:47 AM EST and filed on
2/19/2020

Case Name: Velasquez v. Kiner's Corner LLC et al

Case Number:

Filer:

Document Number:

Docket Text:

ORDER terminating [25] Letter Motion to Compel. Either the leases are provided to Mr.
Weitz by 2/28/2020 or | will entertain a motion to hold Mr. DeMaio's "difficult client's
principal in contempt. (Signed by Judge Colleen McMahon on 2/18/2020) (mml)

 

 
Case acsthrcyal OV SOSod-6NEK MO CHBEDheeSF" PARPOSNA)2P AGEgkY dt 4

From: :
To: il

Ce!

Re: Activity in Case 1:18-cv-10969-CM-KNF Velasquez v.
Kiner's Corner LLC et al Order on Motion to Compel

Mr. DeMaio,

Again, Per the Court’s Order today is your deadline to provide me with copies of both
Leases (including for Two Boots Pizza) or the Court will entertain a motion to hold your
client's principal “in contempt", which we intend to file if you do not timely comply.
Thank you

B. Bradley Weitz, Esq.
The Weitz Law Firm, P.A.
Bank of America Building

Aventura, Florida 33160

Tel. - (305) 949-7777
Fax - (305) 704-3877

Mr. DeMaio,

Per the Court's Order below and attached hereto in PDF, please promptly provide me
with copies of both Leases (including for Two Boots Pizza) by February 28th or the
Court will entertain a motion to hold your client's principal “in contempt.” Thank you:

From: < >

Date: Wednesday, February 19, 2020

Subject: Activity in Case 1:18-cv-10969-CM-KNF Velasquez Vv. Kiner's Corner LLC et al
Order on Motion to Compe!

To:

This is an automatic e-mail message generated by the CM/ECF system. Please DO
NOT RESPOND to this e-mail because the mail box is unattended.
***NOTE TO PUBLIC ACCESS USERS*** There is no charge for viewing opinions.

 
